Cite as 2014 Ark. 401

                SUPREME COURT OF ARKANSAS

IN RE COMMITTEE ON CIVIL                         Opinion Delivered   September 25, 2014
PRACTICE




                                     PER CURIAM


       David H. Williams, Esq., of Little Rock, is appointed to the Civil Practice Committee

to fill the unexpired term of Brad Hendricks, Esq., of Little Rock, who has resigned from the

committee. This term expires on July 31, 2017. We thank Mr. Hendricks for his service and

Mr. Williams for agreeing to serve on this important committee.